Motion to dispense with printing and for other relief granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten appellant’s points, on condition that the appellant serves one copy of the typewritten appellant’s points upon the attorneys for the respondents and flies six typewritten copies of appellant’s points, together with the original record, with this court on or before March 29, 1961, with notice of argument for April 14, 1961, said appeal to be argued or submitted together with the appeals from the orders entered on July 15, 1960 and September 13, 1960. Respondents’ points, which may be in typewritten form, are to be served and filed on or before April 11, 1961. In all other respects, the motion is denied. Concur-—-Breitel, J. P., Valente, McNally, Steuer and Bastow, JJ.